
	
		I
		112th CONGRESS
		1st Session
		H. R. 3331
		IN THE HOUSE OF REPRESENTATIVES
		
			November 2, 2011
			Mr. Sensenbrenner
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Science, Space, and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To require an accounting for financial support made to
		  promote the production or use of renewable energy, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Accounting of Renewable Energy
			 Act of 2011 or the FARE Act of 2011.
		2.Green economics
			 accounting
			(a)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the head of each Federal agency shall submit to Congress an
			 accounting for all financial support (including grants, loans, loan guarantees,
			 and direct payments) made by the agency during fiscal years 2009 through 2011
			 to promote the production or use of renewable energy.
			(b)ResultsAs
			 part of the accounting for projects described in subsection (a), the Federal
			 agency shall include in the accounting—
				(1)a
			 list of the projects that directly led to the production or use of renewable
			 energy (as of the date of the submission of the report);
				(2)(A)the quantity of
			 renewable energy or products on the market as a direct result of the financial
			 support provided to the recipient company; and
					(B)the gross sales of the recipient
			 company during the most recent fiscal year for which data are available;
			 and
					(3)(A)the total quantity of
			 financial support provided;
					(B)the total number of jobs created as a
			 result of the financial support listed by temporary or full-time employment;
			 and
					(C)the average cost to the recipient
			 company of each full-time job created.
					(c)Minimum
			 requirementsIn the case of projects described in subsection (a),
			 each accounting required under this section shall provide a full accounting
			 (including applicable percentages) for each project, including—
				(1)(A)the applicable
			 employment, sales, and revenue targets submitted by each recipient company
			 before receiving financial support; and
					(B)a list of the recipient companies that
			 substantially failed to meet the applicable targets;
					(2)a
			 list of all recipient companies that received financial support but are no
			 longer in operation or have moved any portion of the operations of the
			 companies to a location outside the United States, as of the date of enactment
			 of this Act; and
				(3)a
			 list of all venture capital firms that were directly involved in submitting the
			 proposal for any financial support that was ultimately awarded.
				(d)InvestigationsIf a recipient company received financial
			 support to carry out a project described in subsection (a) and the recipient
			 company is no longer in existence or is unlikely to substantially achieve the
			 purpose of the financial support, the Inspector General of the Federal agency
			 that provided the financial support shall conduct a preliminary investigation
			 of the documents submitted by the company and executives of the company to
			 determine whether the company or executives potentially committed fraud in
			 obtaining the financial support.
			3.Review of loan
			 guaranteesSection 1702 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16512) is amended by adding at the end the
			 following new subsection:
			
				(l)Independent
				reviewNo loan guarantee may
				be made under this section unless the Secretary finds that an independent
				review, paid for by the applicant for the guarantee, demonstrates the ability
				of the applicant to repay the loan to be
				guaranteed.
				.
		
